Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is issued in response to response filed 11/16/2020.
Claims 1-20 were directly and indirectly amended. No Claims were canceled and none were added.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claimed “cluster caption filed”, does not reasonably provide enablement for “cluster caption filed”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims, since the caption was not described in any specific way or to include any specific information. Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, 14 and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biazetti et al. (Biazetti hereinafter) US Patent Application Publication No. 20100169860 filed Dec. 31, 2008 and published July 1, 2010.

Regarding Claims 1, 10, and 15, Biazetti discloses a configuration management database (CMDB) system, comprising:
at least one processor configured to execute instructions stored in at least one memory to perform actions  (Para. 0018, Fig. 1, Biazetti) comprising:
retrieving, from a high availability (HA) cluster server (Para. 0026, Biazetti), cluster information regarding a deployed high availability (HA) cluster executing on the at least one processor (Fig. 1, step 140, Para. 0029, herein the creation and the generation for access by the end user corresponds to retrieving and the policy applied corresponds to cluster information, Biazetti);
storing the retrieved cluster information as configuration items (CIs) within a CMDB (Para. 0026, wherein the CI in the CMDB as shown in Fig. 2, corresponds to storing the cluster as further described in Para. 0034, Biazetti); and
in response to receiving a request for the stored cluster information, retrieving the cluster information, accessing the stored cluster information from the CIs of the CMDB and providing 
In addition claim 15 recite;
A non-transitory, computer-readable medium storing instruction executable by a processor of a computing system to aggregate cluster information for a high-availability (HA) cluster in a configuration management database (CMDB) (Fig. 2, Biazetti).
Regarding Claims 2, 11, and 12, Biazetti disclose a system wherein the at least one processor is configured to execute the instructions stored in the memory to perform actions comprising:
retrieving the cluster information regarding the deployed HA cluster by performing a function call to the HA cluster server of the deployed HA cluster or reading a configuration file of the HA cluster server (Fig. 3B, Para. 0036, Biazetti).
Regarding Claims 3, and 14, Biazetti disclose a system wherein the at least one processor is configured to execute instructions to cause the display of a graphical user interface (GUI) associated with the CMDB and to execute the instructions stored in the memory to perform actions comprising:
receiving the request for the stored cluster information from a client device (Para. 0030, wherein the user interface 300C corresponds to the GUI described in Fig. 2, step 300c, and step 210 which corresponds to the client device, Biazetti); and
presenting, via the GUI, the provided cluster information from the CIs of the CMDB on a display of the client device, wherein the GUI includes a diagram that visually depicts the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biazetti et al. (Biazetti hereinafter) US Patent Application Publication No. 20100169860 filed Dec. 31, 2008 and published July 1, 2010 in view of Herbert US Patent No. 6718383 issued April 6, 2004.

Regarding Claims 4, and 13, Biazetti disclose all the limitations as stated above. However, Biazetti doesn’t explicitly disclose a system wherein the CMDB includes a cluster table, a cluster node table, a cluster resource table, a cluster resource group table, and a cluster .

Claims 5, 6, 7, 8, 9, 16, 17, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biazetti et al. (Biazetti hereinafter) US Patent Application Publication No. 20100169860 filed Dec. 31, 2008 and published July 1, 2010 in view of Herbert US Patent No. 6718383 issued April 6, 2004 and further in view of Tilikin et al. (Tilikin hereinafter) US Patent Application Publication No. 20180300041 filed April 13, 2017 and published Oct. 18, 2018.

Regarding Claim 5, the combination of Biazetti in view of Hebert disclose all the limitations as stated above. However, Biazetti in view of Hebert doesn’t explicitly disclose a system, wherein the cluster table comprises a cluster name field, a cluster status field, a cluster description field, a cluster caption field, and a cluster internet protocol (IP) address field. On the other hand, Tilikin disclose cluster table comprises a cluster name field, a cluster status field, a cluster description field, and a cluster internet protocol (IP) address field, as shown in Fig. 8, wherein the ID corresponds to the name and the start/end corresponds to status which is further described on Para. 0098. It would have been obvious to one of ordinary skill in the art before the 
Regarding Claims 6, and 16, the combination of Biazetti in view of Herbert and further in view of Tilikin disclose a system wherein the cluster node table has a many-to-one relationship with the cluster table and comprises a node name field, a node status field, and a node state field (Para. 0092, wherein the hierarchical structure correspond to many to one relationship and upstream and downstream relationship as shown in Fig. 10B, Tilikin).
Regarding Claims 7, and 17, the combination of Biazetti in view of Herbert and further in view of Tilikin disclose a system wherein the presented cluster resource table has a many-to-one relationship with the cluster table, a many-to-one relationship with the cluster node table, and a many-to-one relationship with the cluster resource group table, and wherein the cluster resource table comprises a resource name field, a resource description field, a resource type field, a resource status field associated with the deployed HA cluster, and a resource properties field (Fig. 7, Para. 0089, wherein the child parent relationship corresponds to many to one relationship, Tilikin).
Regarding Claims 8, and 18, the combination of Biazetti in view of Herbert and further in view of Tilikin disclose a system wherein the presented cluster resource group table has a many-to-one relationship with the cluster table, a many-to-one relationship with the cluster node table, and a one-to-many relationship with the cluster resource table, and wherein the cluster resource group table comprises a resource group name field, a resource group cluster field, a resource group status field, a resource group type field, a resource group associated with deployed HA cluster, description field, and a resource group server field (Fig. 7, Para. 0090, Tilikin).

Regarding Claim 19, the combination of Biazetti in view of Herbert and further in view of Tilikin disclose a medium, wherein the cluster information comprises presented cluster node information, and wherein the cluster node information comprises a node status and a node state for each node of the deployed HA cluster (Fig. 8, wherein the start/end corresponds to the status, Tilikin).
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
It is a well settled rule that a reference must be considered not only for what it expressly teaches but also for what it fairly suggests.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) and In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976) as well as In re Bode, 550 F.2d 656, 193 USPQ 12 (CCPA 1977) which indicates such fair suggestions to unpreferred embodiments must be considered even if they were not illustrated.  Additionally, it is an equally well settled rule that what a reference can be said to fairly suggest relates to the concepts fairly contained therein, and is not limited by the specific structure chosen to illustrate such concepts.  See In re Bascom, 230 F.2d 612, 109 USPQ 98 (CCPA 1956).
Applicant reverse the 112(a) rejection with respect to claims 5, and 7.

Examiner disagrees. the cited “caption” was not defined in the specification in any specific manner which is unclear what exactly the caption is, whether it’s a data or not and if it is a data what type of data considered to be caption data.
Applicant argues the portion of the Biazetti reference fail to disclose “retrieving cluster information regarding a deployed high availability (HA) cluster form the HA cluster server”.
Examiner disagrees. As shown in Biazetti Para. 0036, the method of retrieving the stored data as loaded in the high availability templates in a data base corresponds to retrieving cluster information regarding a deployed high availability (HA) cluster form the HA cluster server.
Applicant argues the cited portion of the reference does not appear to disclose the selection of the application.
Examiner disagrees. Biazetti shows in Para. 0037, the method of selecting application for deployment to the high availability cluster which corresponds to selection of the application.
Applicant argues the cited portion of the Biazetti reference fail to disclose accessing the stored cluster information from the CIs of the CMBD and providing the accessed cluster information in response to a request.
Examiner disagrees. Biazetti disclose in Para. 0026, the method of accessing the CIs in the high availability cluster by way of user interface which corresponds to in response to a request and to accessing the stored cluster information from the CIs of the CMBD and providing the accessed cluster information in response to a request.


Examiner disagrees. Biazetti disclose the user interface as shown in Para. 0026, using a computer as shown in Para. 0019 and since the graphical user interface is a sub set of the user interface its inherently disclosed by Biazetti, since the user can interact with data which a main feature of graphical interface.
Applicant argues the Tilikin does not appear to resolve the deficiencies of Biazetti and Herbert the table in Fig. 8, Tilikin does not appear to be meaningfully related to the data structure recited in claim 2 or to the presented cluster information of claim 19.
Examiner disagrees. Tilikin in the combination of Biazetti in view of Herbert and further in view of Tilikin disclose the data stored in a data structure as shown in Fig. 8, step 800, Para. 0098, wherein the data structure can include records that includes information about the CI in a CMDB as further described in Fig. 5, step 504.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 3, 2021